Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00584-CV

                    IN RE TRANSAMERICA LIFE INSURANCE COMPANY

                                             Original Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 23, 2015

PETITION FOR WRIT OF PROHIBITION DENIED

           On September 17, 2015, relator Transamerica Life Insurance Company filed a petition for

writ of prohibition and a motion for temporary emergency relief seeking to stay further

proceedings in the underlying suit. The court has considered the petition for writ of prohibition

and is of the opinion that relator is not entitled to the relief sought. A writ of prohibition is typically

used to prohibit an unlawful interference with or enforcement of a superior court’s orders or

judgments. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989). Relator seeks

a writ of prohibition in this proceeding to prevent enforcement of an existing final district court

judgment. A writ of prohibition is an extraordinary writ, available only for grievances that may




1
 This proceeding arises out of Cause No. 15-01-0043-CVA, styled J.G. Wentworth Originations, LLC v. Annuitant J.
LeRoy, pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S. Rayes presiding.
                                                                                   04-15-00584-CV


not be addressed by other legal remedies. Id. at 684. Accordingly, the petition for writ of

prohibition and the motion for temporary emergency relief are denied. See TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM




                                               -2-